DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 12/29/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10777572 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 27-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 27-43 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a three-dimensional (3D) semiconductor memory device comprising: a contact plug penetrating the electrode structure and the source structure and spaced apart from the vertical semiconductor pattern; and an insulating spacer disposed between the contact plug and the electrode structure, wherein the contact plug comprises a lower portion adjacent to the source structure, and wherein the lower portion of the contact plug includes a void, in combination with the rest of claim limitations as claimed and defined by the Applicant. 

Claims 44-46 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a three-dimensional (3D) semiconductor memory device comprising: peripheral circuits integrated on a semiconductor substrate; peripheral interconnection lines connected to the peripheral circuits; a lower insulating layer covering the peripheral circuits and the peripheral interconnection lines; a horizontal semiconductor layer on the lower insulating layer; a contact plug penetrating the electrode structure and the source structure and spaced apart from the vertical semiconductor pattern; and an insulating spacer disposed between the contact plug and the electrode structure, wherein a portion of a sidewall of the vertical semiconductor pattern is in contact with the first source conductive pattern, and wherein the contact plug comprises a lower portion adjacent to the source structure, and wherein the lower portion of the contact plug includes a void, in combination with the rest of claim limitations as claimed and defined by the Applicant. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819